ORDER
PER CURIAM.
Claimant, Jeana Wisnesky, appeals from the decision by the Labor and Industrial Relations Commission denying her workers’ compensation benefits. The decision *475is supported by competent and substantial evidence on the whole record. An opinion would have no precedential value. The parties have been provided with a memorandum for their information only setting forth the reasons for this order.
The decision of the Labor and Industrial Relations Commission is affirmed. Rule 84.16(b).